            Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 1 of 15



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
CONNECTIONS ACADEMY                       :
OF PENNSYLVANIA, LLC,                     :
                                          :     CIVIL ACTION NO.
                  Plaintiff,              :
                                          :
v.                                        :
                                          :
COMMONWEALTH CHARTER ACADAMY              :
CHARTER SCHOOL, f/k/a COMMONWEALTH :
CONNECTIONS ACADEMY                       :
CHARTER SCHOOL,                           :
                                          :
                  Defendant.              :
______________________________________________________________________________

                                   VERIFIED COMPLAINT

               Plaintiff, Connections Academy of Pennsylvania, LLC (“Connections” or

“Plaintiff”), through its undersigned counsel, for its Complaint against Commonwealth Charter

Academy Charter School (f/k/a Commonwealth Connections Academy Charter School)

(“Charter School” or “Defendant” and, together with Connections, the “Parties”), avers as

follows:

I.     NATURE OF ACTION

       1.      Connections demands payments pursuant to an Educational Products and Services

Agreement, and subsequent Amendments thereto (the “Amended 2011 Agreement”), for services

rendered by Connections for Charter School. From 2003 through the termination of the

Amended 2011 Agreement in 2016, Connections performed extensive services relating to the

maintenance and operation of the Charter School, a privately-operated public school providing

educational services to K through 12 students through an online-based curriculum. Those

services included, but were not limited to, crafting and administering a plan for publicizing
            Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 2 of 15



Charter School’s offerings to potential students and parents (“Marketing Services”) and the

implementation and administration of that plan (“Outreach Services”).

       2.      In support of the 2015-16 Academic Year, Plaintiff delivered the Marketing and

Outreach Services is was contracted to provide and Defendant received the benefit of those

services.

       3.      However, Defendant refuses to pay for services provided. The total amount

unpaid, without interest, is $1,327,786.

II.    JURISDICTION AND VENUE

       4.      This Court has diversity jurisdiction over this matter pursuant to 28 U.S.C. § 1332

because this matter involves an amount in controversy that exceeds $75,000 and there is

complete diversity of citizenship between the Parties. For jurisdictional purposes, the citizenship

of a limited liability company is determined by the citizenship of its members. As set forth

below, Connections is a sole member LLC whose single member is Connections Education,

LLC, a limited liability company formed under the laws of the state of Delaware and whose

principal place of business is located in Columbia, Maryland. Connections Education, LLC, in

turn, is a single member limited liability company whose sole member is Connections Education,

Inc., a corporation formed under the laws of Delaware with its principal place of business in

Columbia, Maryland. Thus, for jurisdictional purposes, Connections is a citizen of the states of

Delaware and Maryland. The Charter School is a non-profit, non-stock corporation incorporated

and with its principal place of business in the Commonwealth of Pennsylvania.

       5.      Venue is appropriate in this District pursuant to 28 U.S.C. § 1391(a)(2) because a

substantial part of the events giving rise to the subject claim occurred in this District.




                                                  2
              Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 3 of 15



III.     THE PARTIES

         6.      Connections is a limited liability company formed under the laws of the

Commonwealth of Pennsylvania. Connections provides educational support and services to

online-based K through 12 education providers in the Commonwealth of Pennsylvania.

         7.      The Charter School is a non-profit non-stock corporation organized and existing

under the laws of the Commonwealth of Pennsylvania with a principal address of 1 Innovation

Way, Harrisburg, Pennsylvania 17110. The Charter School is a public school providing

educational services to K through 12 students throughout the Commonwealth of Pennsylvania

through an online-based cyber education program.

IV.      FACTUAL BACKGROUND

         A.      The Parties’ Established Course of Conduct

         8.      The Charter School was formed as Commonwealth Connections Academy

Charter School in 2002 as a Pennsylvania non-profit non-stock corporation intended to operate

as an online-based public school serving students in grades K through 12 located anywhere in the

Commonwealth of Pennsylvania.

         9.      The Charter School’s inaugural year of operation was 2003 when it began

offering online-based educational services for the 2003-04 Academic Year1 commencing on July

1, 2003. Connections had supported the Charter School throughout the application process with

the Pennsylvania Department of Education at no charge to the Charter School with the

understanding the Charter School would carry the “Connections Academy” name and offer the

Connections Academy Education Program, as well as use Connections as its service provider for




1
    An “Academic Year” runs from July 1 to June 30 of the following year.



                                                 3
            Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 4 of 15



a number of services critical to the successful delivery of the education program, including

marketing, outreach, enrollment and placement.

         10.     Connections and the Charter School entered into their initial education

management agreement on January 6, 2003 for a five-year term. The Charter School’s inaugural

Academic Year was the 2003-2004 Academic Year.

         11.     The only meaningful source of revenue flowing to the Charter School was the per

pupil funding generated through student enrollments in the Charter School. The first distribution

of that funding would not occur until late Fall 2003, three months after the 2003-04 Academic

Year commenced and four months after the Charter was issued2, so the Charter School was

dependent on Connections to support all the necessary and appropriate start-up activities that

needed to commence immediately upon issuance of the Charter School’s charter to operate a

state-wide online-based public charter school. One of those critical activities included getting

the message out to interested families throughout the Commonwealth of the education

opportunity being offered by the Charter School, the planning and preparation for which began

prior to the charter’s issuance so that implementation could commence immediately upon

issuance of the school’s charter.

         12.     In order to support the Charter School during this period of time when significant

outlays of resources were required, but no funding was available to cover the significant cost of

the myriad of activities that go into supporting the operations of the Charter School, Connections

would perform services and activities on behalf of Charter school, but would not invoice the

Charter School until months later, when the Academic Year that those activities supported

commenced.


2
    The Charter School received its charter on May 30, 2003.



                                                  4
           Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 5 of 15



       13.     In order to ensure the Charter School had sufficient flow of funds available to it

throughout the Academic Year, rather than invoice the Charter School for those off-Academic

Year activities performed in the initial invoice submitted after the academic Year commenced

(typically in September), Connections spread out that cost over the Academic Year, invoicing the

Charter School in monthly installments. Hence, even though activities including, but not limited

to, marketing and outreach, enrollment, technology distribution to students, financial planning,

staff hiring and onboarding, were largely completed by the commencement of the Academic

Year, the Charter School would not fully compensate Connections for the delivery and

underwriting of those activities until payment of the final Academic Year invoice issued by

Connections in June of that Academic Year. The Charter School, for its part, consistently paid

the invoices submitted to it in a timely manner, never disputing, questioning or requesting a

modification of the timing of the service delivery and invoicing that the Parties established in the

first year of the Charter School’s formation and continued without modification through the

duration of the relationship.

       14.     Over the years, the Parties amended and modified their contractual arrangement.

On February 23, 2011, the Parties entered into a Restatement and Assignment of Educational

Products and Services Agreement between Commonwealth Connections Academy Charter

School, Connections Academy, LLC and Connections Academy of Pennsylvania, LLC (the

“2011 Agreement”). (See the 2011 Agreement, attached as Exhibit A hereto).

       15.     As in past years, Connections was responsible for two discreet categories of

services related to the development and administration of the Charter School’s student

recruitment efforts.




                                                 5
           Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 6 of 15



       16.     First, Connections was responsible for attracting students through the creation and

administration of the Charter School’s awareness and recruitment campaign designed to provide

information about the opportunities offered by the Charter School to parents and students,

(“Marketing Services”).

       17.     Second, Connections was responsible for the implementation of that plan through,

inter alia, multi-media marketing, community presentations and information sessions and web-

based marketing (“Outreach Services”).

       18.     As in past years, the planning and preparation for implementation of those

services began as early as November 2014, and the implementation of the delivery of these

services commenced on or about the January of the preceding academic year (January 2015 for

the 2015-16 Academic Year). These activities required the dedication of Connections’ human

resources and the outlay of Connections’ funds in support of that effort, several months before

the Charter School received its first distribution of per-pupil funding.

       19.     Compensation for services rendered under the Amended 2011 Agreement were

calculated according to a Fee Schedule appended to the Amended 2011 Agreement, for which

Connections was required to invoice the Charter School monthly. (See Ex. A (Amended 2011

Agreement § 9.1(a), (c))).

       20.     For Marketing Services, the Charter School was required to remit each month of

the Academic Year a percentage of revenue recognized from all funding sources by the Charter

School. This compensation to Connections meant that Connections’ revenues were partially

contingent on the success of its marketing efforts at attracting students to the Charter School—a

condition insisted upon by Charter School.




                                                  6
            Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 7 of 15



       21.     For Outreach Services, the Charter School was required to remit a pro rata

portion of a flat annual fee set forth in the applicable fee schedule.

       22.     Despite the periodic amendments to the operative agreement, the pattern of

frontloading the delivery and underwriting of services by Connections but invoicing in monthly

installments over the Academic Year established in 2003 remained the established course of

conduct throughout the Parties’ relationship spanning thirteen (13) Academic Years. The Parties

never deviated from the invoicing and payment practice established by the Parties until the

closing months of the final Academic Year (2015-16) of the operative Agreement.

       B.      The Charter School Alters the Relationship.

       23.     In 2015, the Parties entered into discussions regarding the Charter School’s

intention to transition away from its relationship with Connections as a Connections Academy

school to an independently managed charter school that would result in the Parties’ relationship

being scaled down to that of Connections becoming only a courseware and platform provider for

the 2016-17 Academic Year. All other services, including Marketing Services, Outreach

Services and Enrollment and Placement Services, each category historically provided to the

Charter School by Connections in support of an upcoming Academic Year would transition to

the Charter School. Connections, however, would continue to provide those services in support

of the Charter School’s 2015-16 Academic Year through the end of the Amended 2011

Agreement on June 30, 2016, and provide transition services that extended beyond the Amended

2011 Agreement Term.

       24.     Those discussions resulted in the Parties entering into the Education Products and

Services Agreement on February 25, 2015 (the “2015 Agreement”) (See 2015 Agreement

attached hereto as Exhibit B).




                                                  7
            Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 8 of 15



       25.     The 2015 Agreement provided for a two year term that would “commence on July

1, 2016, and shall expire on June 30, 2018.” (Ex. B (2015 Agreement § 8)). As discussed and

agreed-to by the Parties, Connections transitioned responsibility for the delivery of both

Outreach Services and Marketing Services in support of the recruitment of students for

enrollment for the 2016-17 Academic Year to the Charter School.

       C.      Connections Continues To Provide Marketing Services for 2015-16
               Academic Year Under the 2011 Agreement

       26.     The Amended 2011 Agreement remained in operation and effect for the 2015-16

Academic Year.

       27.     On March 1, 2015, the Parties entered into Amendment 6 to the Amended 2011

Agreement. (See Amendment 6, attached hereto as Exhibit C).

       28.     The purpose of Amendment 6 was to begin the process of transitioning services

from Connections to the Charter School, in order to smoothly complete such transition by the

time the 2015 Agreement took effect on July 1, 2016.

       29.     While Amendment 6 does not provide any modification to Connections’

responsibility to provide Marketing and Outreach Services in support of recruiting students for

enrollment for the 2015-16 Academic Year, it did provide a revised Fee Schedule applicable to

all services Connections would continue to provide the Charter School for the 2015-16

Academic Year, including Marketing and Outreach Services.

       30.     With respect to Marketing Services, the 2015-16 Fee Schedule requires the

Charter School to compensate Connections for its Marketing Services “1.2% of all revenue from

governmental sources.” (See 2015-16 Fee Schedule attached hereto as Exhibit D). Thus, for

each month of the 2015-16 Academic Year, the Charter School is required to make payments to




                                                 8
            Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 9 of 15



Connections in the amount of “1.2% of all revenue from governmental sources” for Marketing

Services.

       31.     With respect to Community Outreach Services, the Fee Schedule established a fee

of $1,500,000. (See Ex. E (2015-16 Fee Schedule)). Thus, for each month of the 2015-16

Academic Year, the Charter School is required to make payments to Connections in the amount

of $125,000.00 for Community Outreach Services.

       D.      The School Has Refused to Pay for Marketing Services Rendered For The
               2015-16 Academic Year

       32.     Pursuant to the Amended 2011 Agreement, as amended, Connections continued

providing Marketing and Outreach Services to the Charter School in support of recruitment of

students for enrollment for the 2015-16 Academic Year.

       33.     In Spring 2014, the Parties developed a budget for the Charter School for the

2015-16 Academic Year based on the Charter School’s enrollment projections and its identified

priorities. That budget called for the Charter School to pay to Connections $2,753,705 for the

marketing and related services it was providing to the Charter School in support of the Charter

School’s enrollment campaign. The compensation owed to Connections in this area was broken

into two categories: (1) $1,253,705 for its Marketing Services (charged as a percentage of

realized revenue from all sources); and (2) $1,500,000 for its Outreach Services (fixed fee).

               34.    In keeping with the parties’ historic practice (and as more fully alleged

above) planning for the services supporting both fees began in November 2014 and

implementation of that plan commenced in January 2015. In keeping with the Parties’

established course of dealing, Connections began invoicing the Charter School for the Marketing

Services and Outreach Services in July 2015 (July, August and September Invoices being

delivered to the charter School board in September for consideration at its October board



                                                9
          Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 10 of 15



meeting) with the intention of invoicing the Charter School for the fees owed it in twelve (12)

monthly installments, which would be reflected on each month’s invoice. Also in keeping with

the established course of conduct of the Parties, the Charter School paid each invoice submitted

to it by Connections in a timely fashion, raising no questions about the installment schedule

reflected therein.

       35.     The Board approved Connections’ 2015-16 Marketing Outreach Plan at its March

2015 Board meeting.

       36.     Subsequently, Connections worked diligently to implement the balance of its

2015-16 Marketing Outreach Plan (some activities had already started in January), committing

significant time and resources to its efforts to attract new students for the Charter School and

retain its existing student population. They included, but were not limited to, numerous media

buys, online and web-based marketing, social media campaigns, developing and circulating print

advertising, holding information sessions, and staffing its call center to make and field calls

related to the Charter School and enrollment.

       37.     As a result of Connections’ work, by July 1, 2015, the start of the 2015-16

Academic Year, the School had 7,888 students for the Charter School. On September 11, 2015,

the enrollment had grown to 8,708 students and, by October 1, 2015, the Charter School had an

enrollment of 9,036 students.

       38.     Over the course of the 2015-16 Academic Year, the Charter School’s average

enrollment was 9,464 students. The enrollment target established by the Board in the budget it

adopted for the 2015-16 Academic Year was 9,500.

       39.     Although the bulk of its efforts to recruit students for the 2015-16 Academic Year

began to wind down in December 2015 and January 2016, Connections’ Marketing and Outreach




                                                 10
          Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 11 of 15



efforts continued into 2016 through, among other ways, its maintenance of the Charter School

digital media presence in support of the Charter School’s continued open-enrollment. For

example, after Connections deactivated the Charter School website it maintained in February

2016, based on the Charter School’s direction that the School would be standing up its new

website during that time, the Charter School directed Connections to immediately rebuild and

reactivate the website and maintain it through June 2016, the end of the 2015-16 Academic Year.

The rebuild was done at no additional cost to the Charter School.

       40.     Consistent with past practice, Connections did not begin billing the Charter

School for its monthly amounts due for services provided in connection with the 2015-16

Academic Year, including all Marketing and Outreach efforts, until October 2015.

       41.     Between October 9, 2015 and August 26, 2016, Connections invoiced the Charter

School for services rendered in support of the 2015-16 Academic Year as follows:

                           Invoice Date             Corresponding Month
                             10/9/15                     July 2015
                             10/9/15                    August 2015
                            10/28/15                  September 2015
                            11/19/15                   October 2015
                             1/12/16                  November 2015
                             1/22/16                  December 2015
                             2/25/16                   January 2016
                              6/6/16                   February 2016
                              6/6/16                    March 2016
                              6/6/16                     April 2016
                             7/20/16                     May 2016
                             8/26/16                     June 2016

       42.     From October 2015 through January 2016, the Charter School paid all invoices

submitted in full.

       43.     In February 2016, following the Parties’ established course of conduct,

Connections prepared its invoice to the Charter School to be submitted to the Charter School’s



                                               11
            Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 12 of 15



Board of Trustees for approval in March. Without explanation, the Charter School paid all line

items covered by the invoice except for the Marketing Services and Outreach Services fees. This

practice continued through the end of the Agreement term resulting in an accumulated combined

outstanding balance owed to Connections for Marketing Services and Outreach Services in the

amount of $1,327,786. This outstanding balance represents five (5) installments of the

installment payment plan the Charter School committed to when it contracted with Connections

to provide the Marketing Services and Outreach Services to the Charter School.

       44.      The Amended 2011 Agreement contains procedures to address billing disputes.

According to the amended 2011 Agreement, in the event it disputes any invoiced charge, “[t]he

Charter School shall notify [Connections] of the basis for any dispute within five (5) days of the

review of the invoice at a Charter School Board meeting and shall work to resolve the dispute

within thirty (30) days. All amounts other than any amount in dispute shall be paid according to

the terms herein.” (See Ex. A (Amended 2011 Agreement § 9.1(c))).

       45.      The Charter School failed to provide timely notice as required.

       46.      Indeed, the Charter School never provided an explanation for its refusal to

compensate Connections for the Marketing Services and Outreach Services it provided in

support of the 2015-16 Academic Year.

       47.      To date, the Charter School is in arrears $702,786.36 for Marketing Services.

       48.      To date, the Charter School is in arrears $625,000.00 for Community Outreach

Services.

                               COUNT I – Breach of Contract
                          Breach of the 2011 Agreement, As Amended

       49.      Connections incorporates by reference the preceding paragraphs as if fully set

forth herein.



                                                12
          Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 13 of 15



       50.     The Charter School is party to the Amended 2011 Agreement, as amended, which

is a valid and enforceable contract.

       51.     Under the Amended 2011 Agreement, the Charter School is required to remit

payment for services provided by Connections, inter alia, for services rendered in support of the

2015-16 Academic Year.

       52.     Under the Amended 2011 Agreement, such services include Marketing and

Outreach Services.

       53.     The Charter School has breached the Amended 2011 Agreement, as amended by

refusing to make full and timely payments for all services rendered thereunder by Connections.

Specifically, the Charter School has refused to make full and timely payments from February

through June 2016 for Marketing and Outreach Services performed by Connections on its behalf

in support of the recruitment of students for enrollment for the 2015-16 Academic Year.

       54.     The Charter School has further breached the Amended 2011 Agreement by failing

to provide Connections with any notice of the basis for its refusal to make full and timely

payments for the Marketing and Outreach Services provided by Connections in support of the

2015-16 Academic Year.

       55.     As a result of the Charter School’s breaches of the Amended 2011 Agreement,

Connections has suffered damages.

       56.     Connections is entitled to judgment against the Charter School and an award of

damages in the amount of $1,327,786.36, together with interest, costs and such other and further

relief as the Court deems appropriate.




                                                13
          Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 14 of 15



                                COUNT II – Unjust Enrichment

       57.      Connections incorporates by reference the preceding paragraphs as if fully set

forth herein.

       58.      Alternatively, the Charter School has been and will continue to be unjustly

enriched by the fact that it has reaped the benefits of Connections’ significant, extensive and

successful Marketing and Outreach Services in the form of increased enrollment and funding and

other compensation related to enrollment. These benefits extend beyond a given Academic Year

as, due to Connections’ efforts, the Charter School retains the vast majority of enrolled students,

allowing the Charter School to capitalize over the course of multiple years on Connections’

services provided in a given year.

       59.      In support of the 2015-16 Academic Year, Connections conferred substantial

benefits upon the Charter School in the form of its Marketing and Outreach efforts on its behalf.

       60.      As set forth above, the Charter School encouraged, approved and accepted such

benefits without compensating Connections for its efforts.

       61.      In addition, the Charter School reaped the benefits of Connections’ Educational

and Instructional Services through June 30, 2018, capitalizing on Connections’ efforts to provide

its enrolled students with, inter alia, instructional and course materials and access to educators.

       62.      It would be unjust and inequitable to allow the Charter School to accept and retain

the aforementioned benefits without compensating Connections. Connections’ efforts in

providing Marketing and Outreach Services in support of the recruitment of students for the

enrollment for the 2015-16 Academic Year directly and indirectly led and contributed to the

Charter School’s student enrollment for the 2015-16 Academic Year and retention of and

compensation for such students over subsequent Academic Years. Moreover, Connections’




                                                 14
          Case 1:20-cv-00592-YK Document 1 Filed 04/08/20 Page 15 of 15



efforts in providing Educational and Instructional Services directly benefitted the Charter School

and its enrolled student populations.

       63.     Consequently, judgment should be entered in favor of Connections and against

the Charter School, and the Charter School should be ordered to pay Connections restitution

calculated to compensate Connections for services provided, together with interest, costs and

such other and further relief as the Court deems appropriate.

                                   REQUEST FOR RELIEF

       WHEREFORE, Connections requests judgment against the Charter School on the

Complaint and award to Connections its damages or restitution, including but not limited to the

$1,327,786.36, together with interest, costs and such other and further relief as the Court deems

appropriate.




                                             /s/ Timothy D. Katsiff
                                             Timothy D. Katsiff, Esquire (PA I.D. No. 75490)
                                             katsifft@ballardspahr.com
                                             BALLARD SPAHR LLP
                                             1735 Market Street, 51st Floor
                                             Philadelphia, PA 19103-7599

                                             Attorney for Plaintiff Connections Academy of
                                             Pennsylvania, LLC.

Date: April 8, 2020

OF COUNSEL:
Matthew A. White, Esquire (PA I.D. No. 55812)
Terrence M. Grugan, Esquire (PA I.D. No. 307211)
BALLARD SPAHR LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599




                                                15
